Case 2:20-cv-06298-RGK-E Document 26-3 Filed 08/24/20 Page 1 of 2 Page ID #:104




                                                                Exhibit 2
      Case 2:20-cv-06298-RGK-E Document 26-3 Filed 08/24/20 Page 2 of 2 Page ID #:105


Peter Perkowski

From:                  Peter Perkowski <peter@perkowskilegal.com>
Sent:                  Wednesday, August 5, 2020 8:59 PM
To:                    'Robert Tauler'
Subject:               ENTtech v. Okularity et al. - LR 7-3 meeting of counsel


Robert:

I haven’t received a reply regarding our request for an extension. Because our time to respond to the Complaint is
upcoming, though, please let me know when you are available for a discussion under L.R. 7‐3 regarding the following
motions that Okularity and Jon Nicolini plan to bring: (1) motion to dismiss under Fed. R. Civ. Proc. 12(b)(6); (2) motion
for insufficient service of process under Rule 12(b)(5); (3) anti‐SLAPP motion under Cal. Code Civ. Proc. 425.16, and (4)
motion for sanctions under Rule 11, 28 U.S.C. 1927, and the Court’s inherent power.

We are available at various times tomorrow (Thursday), Friday, and Monday. Please let us know what works for you.

Thank you,

Peter E. Perkowski (he/him, Mr./Mx.)
Perkowski Legal, PC
445 S. Figueroa St., Suite 3100 | Los Angeles, CA 90071
o: +1 (213) 426‐2137 | m: +1 (323) 707‐3154
peter@perkowskilegal.com | web
Admitted in CA, DC




                                                               1
